Broyles, P. J.
Under the facts of the case the judge of the superior court did not err in sustaining the certiorari and in'remanding the case for a new trial (this being the first grant of a new trial), with directions that the amendment to the original petition of the plaintiff in certiorari be allowed,-and that the demurrer to such petition be overruled.

Judgment affirmed.

Bloodworth and Harwell, JJ., concur.
Certiorari; from Appling superior court — Judge Highsmith. April 11, 1917.
Padgett & Watson, for plaintiffs in error.
W. W. Bennett, contra.